Case: 15-10985      Document: 00513631947         Page: 1    Date Filed: 08/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 15-10985                               FILED
                                  Summary Calendar                       August 10, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
JAMES K. CHAMBERS,

                                                 Plaintiff-Appellant

v.

TARRANT COUNTY; TARRANT COUNTY HOSPITAL DISTRICT,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CV-456


Before SMITH, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       James K. Chambers has appealed the dismissal of his 42 U.S.C. § 1983
lawsuit pursuant to Federal Rule of Civil Procedure 12(b)(6) and the denial of
his motion for emergency relief. He also seeks an injunction pending his appeal
and requests the appointment of counsel.
       In his appellate brief, Chambers does not address the district court’s
dismissal of his claims against Tarrant County and the Tarrant County


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10985     Document: 00513631947      Page: 2   Date Filed: 08/10/2016


                                  No. 15-10985

Hospital District. He simply restates on appeal that he was denied proper
medical care and that jail staff interfered with his litigating his pending federal
lawsuits, but he does not show how or why the district court erred in dismissing
his claims. He also fails to challenge or even mention the district court’s denial
of his motion for emergency relief.
      When an appellant fails to identify any error in the district court’s
analysis, it is the same as if the appellant had not appealed that issue.
Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Although pro se briefs are afforded liberal construction, arguments
must be briefed in order to be preserved. Yohey v. Collins, 985 F.2d 222, 224-
25 (5th Cir. 1993). Because Chambers fails to raise any argument regarding
the district court’s dismissal of his § 1983 lawsuit and the denial of his request
for emergency relief, these claims are abandoned. See id.
      The judgment of the district court is AFFIRMED, and the motions for
injunctive relief pending appeal and for the appointment of counsel are
DENIED.




                                        2